DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted November 14, 2019 and March 26, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Page 8, line 11 refers to Figure 7 as showing prior art. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, lines 1-2 recite “a bearing connector design parameter comprises any of: number of bearing connectors a mass of the bearing connector” and it appears a comma (,) should be added after “number of bearing connectors” to separate the items in the list. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 4 introduces “a plurality of bearing connectors” and line 5 introduces “a bearing connector” and it is unclear if the “bearing connector” of line 5 is part of the plurality or not. Lines 5-6 appear to be describing each bearing connector, and therefore for the purpose of examination, lines 5-6 will be treated as referring to “each bearing connector of the plurality of bearing connectors”. 

	Claim 3, line 1 introduces “a number of bearing connectors” and claim 3 depends from claim 1 which introduces both “a plurality of bearing connectors” and “a bearing connector” and it is unclear if either the “bearing connector” or “plurality of bearing connectors” are part of the “number of bearing connectors.” For the purpose of examination, the plurality of bearing connectors will be the same as the “number of bearing connectors” where the number is greater than one (to be a “plurality”). 
	Claim 6, lines 1-2 state “the bearing connector comprises a curved end shaped on a basis of a variety of bearing diameter” and it is unclear what the applicant means by “a variety of bearing diameters” in this context. Does the “variety of bearing diameters” mean a stiffener is configured to connect multiple different front and rear bearings? Or does the “variety” refer to the front and rear bearings having different diameters? 
Upon inspection of the applicant’s specification, page 5, lines 15-18 state the stiffener has a curved end to match the curvature of a bearing and the curvature “can be mounted to bearings with different diameters”. It is unclear how the curvature of the stiffener relates to the diameters of the bearings. For instance, the stiffener 13C in the applicant’s Figure 4 does not have a curvature and joins two bearings with different diameters by joining to the radially outer face of the rear bearing (12) and the front face (right side) of the front bearing (11). The left side of the stiffener (13B) in Figure 3 appears to have a curvature in the circumferential direction which follows the 
The examiner notes the applicant has not specified the “curved end,” and doing so could add clarity to the claim. Does the curvature refer to the stiffener being curved in the circumferential direction as seen in Figure 3 or in the axial direction – as in the stiffener could have an arc shape from the front to rear bearing? 
Given the broad claim language, there are multiple ways to interpret this limitation, and it is unclear what the applicant intends for the claim to mean. The examiner respectfully requests the applicant clarify the “curved end” and the relationship between the curved end and bearing diameters in order to clarify the claim. 
Claim 7, lines 1-2 and 2-3 recite “the bearing connector” however claim 7 depends from claim 1 which introduces “a plurality of bearing connectors” and it is unclear to which “bearing connector” claim 7 refers. It appears claim 7 intends to describe each bearing connector. For the purpose of examination, claim 7 will be treated as referring to “each bearing connector”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed 
Claims 13-15 depend from claim 12 but do not add further method steps to overcome the deficiency. The additional method steps are also abstract ideas. Therefore, claims 13-15 are also rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 4, 5, and 7-11, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0134811 to Bagepalli.
In Reference to Claim 1#
Bagepalli teaches:
	A bearing assembly of a wind turbine (10), the bearing assembly comprising: 
a front bearing (48, see paragraph 26, lines 9-13) for a rotor shaft (40); 
a rear bearing (50, see paragraph 26, lines 9-13) for the rotor shaft; and 
a plurality of bearing connectors (102, 104) arranged between the front bearing and the rear bearing, 
wherein a first end (106) of each bearing connector of the plurality of bearing connectors is secured to the front bearing, and a second end (108) of each bearing connector of the plurality of bearing connectors is secured to the rear bearing (see paragraphs 30-34 and Figures 3 and 4).
In Reference to Claim 2#
Bagepalli teaches:
	The bearing assembly of claim 1, wherein dimensions of the bearing connector are chosen on a basis of a bearing dimension and a distance between the front bearing and the rear bearing. 
The bearing connectors (102, 104) are attached at the edges near the outer diameter of each bearing and span the distance between the front and rear bearings 
In Reference to Claim 4#
Bagepalli teaches:
	The bearing assembly of claim 1, wherein the plurality of bearing connectors comprises a set of identical bearing connectors (102, 104) (see Figure 3).  
In Reference to Claim 5#
Bagepalli teaches:
	The bearing assembly of claim 1, wherein a shape of the bearing connector is based on a form of a virtual cylinder extending between the front bearing and the rear bearing. Figure 3 shows the bearing connectors being circumferentially spaced at the outer diameters of each bearing. These bearing connectors would lie
In Reference to Claim 7#
Bagepalli teaches:
	The bearing assembly of claim 1, wherein the first end and the second end of each bearing connector comprises a number of through-holes (not shown, holes for bolts, see paragraph 33, lines 8-12) to receive fasteners (bolts, see paragraph 33, lines 
In Reference to Claims 8 and 9#
Bagepalli teaches:
	The bearing assembly of claim 1, wherein the front bearing and the rear bearing are mounted to a machine bed (46) by a pair of diametrically opposed suspension points (60) (see paragraph 27). 
In Reference to Claim 10#
Bagepalli teaches:
	A wind turbine (10) comprising:
an aerodynamic rotor (18) arranged to turn a low-speed rotor shaft (40); and
the bearing assembly of claim 1 arranged about the low-speed rotor shaft (see Figures 2 and 3).
In Reference to Claim 11#
Bagepalli teaches:
	The wind turbine of claim 10, wherein the front bearing is arranged at a drive end (left side in Figure 2, near rotor 18) of the low-speed rotor shaft, and the rear bearing is arranged at a gearbox end (right side in Figure 2, near gearbox 44) of the low-speed rotor shaft (see Figure 2). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0134811 to Bagepalli as applied to claim 1 above, and further in view of case law.
In Reference to Claim 3
Bagepalli teaches:
	The bearing assembly of claim 1, comprising a number of bearing connectors (102, 104), and further there can be different numbers of bearing connectors (see paragraph 32).
Bagepalli fails to teach:
	The number of bearing connectors is chosen on a basis of a bearing dimension and/or a distance between the front bearing and the rear bearing and/or a generator rated power.

	Therefore, the examiner considers the bearing dimension, distance between front and rear bearings, and generator rated power to be result effective variables which affects the number of bearing connectors and the amount of load the bearings are capable of accommodating, which meets the requirements of In re Antonie, 559 F.2d 618 (USPQ 6 (CCPA 1977)).
The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 
In the instant application, Bagepalli teaches having different numbers of bearing connectors (two, or three or more, see paragraph 32). 
The examiner notes page 5, lines 1-5 of the applicant’s specification list the factors which affect the number of bearing connectors (stiffener elements), but does not explain the criticality of the factors themselves. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing assembly of Bagepalli by basing the choice of the number of bearing connectors on the bearing dimension, distance between front and rear bearings, and generator rated power in view of case law for the purpose of being able to properly determine the desired number of bearing connectors for the expected loads of the bearings of the desired wind turbine system.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0134811 to Bagepalli as applied to claim 1 above, and further in view of US 2014/0288855 to Deshpande.
In Reference to Claim 12
Bagepalli teaches:
	A method of designing the bearing assembly of claim 1, the method comprising:

determining design parameters (number of bearing connectors, see paragraph 32) of the plurality of bearing connectors arranged between the front bearing and the rear bearing.
Regarding the construction parameter of the front and rear bearings, the distance between the bearings is associated with the size of the shaft, where the bearings would be placed at optimal locations along the shaft – typically near the ends, sometimes one bearing will be in the middle of the shaft. The size of the shaft would be known when designing the wind turbine system (such as the rotor and generator). Therefore the construction parameter would also inherently be known when designing the wind turbine system. 
Regarding the bearing connector design parameter, since Bagepalli teaches constructing the bearing connectors, a material of the bearing connectors is also inherently known. Since the size and material are known, the mass is also a known quantity. 
Bagepalli fails to teach:
	Obtaining design parameters of a wind turbine generator, and determining expected bearing loads during operation of the wind turbine generator.
Deshpande teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of designing of Bagepalli by obtaining a design parameter of a wind turbine generator and determining expected loads during operation of the wind turbine generator as taught by Deshpande as both references are directed to wind turbine design, and for the purpose of ensuring the wind turbine components are capable of producing the desired amount of power and enduring the loads associated with operation.
In Reference to Claim 13#
Bagepalli as modified by Deshpande teaches:
	The method of claim 12, wherein a generator design parameter comprises rated power (paragraph 4 of Deshpande). 
In Reference to Claim 14#
Bagepalli as modified by Deshpande teaches:
	The method of claim 12, wherein a bearing construction parameter comprises a bearing separation. 
In Reference to Claim 15#
Bagepalli as modified by Deshpande teaches:
	The method of claim 12, wherein a bearing connector design parameter comprises any of: a number of bearing connectors, a mass of the bearing connector, and a bearing connector material (see the explanation with the rejection of claim 12).
s 1, 2, and 6-10, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,779,619 to Liingaard in view of US 2012/0134811 to Bagepalli.
In Reference to Claim 1#
Liingaard teaches:
	 A bearing assembly of a wind turbine (1), the bearing assembly comprising: 
a front bearing (6) for a rotor shaft (3); and 
a plurality of bearing connectors (7) arranged between the front bearing and a transmission (2), 
wherein a first end (left side in Figure 1) of each bearing connector of the plurality of bearing connectors is secured to the front bearing, and a second end (right side in Figure 1) of each bearing connector of the plurality of bearing connectors is secured to the transmission (see column 6, lines 38-65and Figures 1 and 5).

    PNG
    media_image1.png
    556
    746
    media_image1.png
    Greyscale

Liingaard fails to teach:

Bagepalli teaches:
	A wind turbine (10) comprising a bearing assembly having a front bearing (48, see paragraph 26, lines 9-13) for a rotor shaft (40) and a rear bearing (50, see paragraph 26, lines 9-13) for the rotor shaft and a plurality of bearing connectors (102, 104) arranged between the front bearing and the rear bearing, 
wherein a first end (106) of each bearing connector of the plurality of bearing connectors is secured to the front bearing, and a second end (108) of each bearing connector of the plurality of bearing connectors is secured to the rear bearing (see paragraphs 30-34 and Figures 3 and 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing assembly of Liingaard by adding a rear bearing to the second end of the rotor shaft and having the bearing connector be between the front and rear bearings as taught by Bagepalli as both references are directed to wind turbine systems having bearings and bearing connectors, and for the purpose of further supporting the rotor shaft and accommodating loads endured by the bearings.
In Reference to Claim 2#
Liingaard as modified by Bagepalli teaches:
	The bearing assembly of claim 1, wherein dimensions of the bearing connector are chosen on a basis of a distance between the front bearing and the rear bearing. 

In Reference to Claim 4#
Liingaard as modified by Bagepalli teaches:
	The bearing assembly of claim 1, wherein the plurality of bearing connectors comprises a set (26, 27 of Liingaard) of identical bearing connectors. Figure 5 shows the bearing connectors are symmetrical sets of cross-bars 26 and 27. 
In Reference to Claim 6#
Liingaard as modified by Bagepalli teaches:
	The bearing assembly of claim 1, wherein the bearing connector comprises a curved end (30 of Liingaard) shaped on a basis of a variety of bearing diameters (see Figures 1, 5, and 7). The diameter of the bearings determines the radius of curvature of the curved end. 
In Reference to Claim 7#
Liingaard as modified by Bagepalli teaches:

In Reference to Claims 8 and 9#
Liingaard as modified by Bagepalli teaches:
	The bearing assembly of claim 1, wherein the front bearing and the rear bearing are mounted to a machine bed (8, 9) by a pair of diametrically opposed suspension points (front pair 11, 13; rear pair 10, 12) (see column 6, line 66 through column 7, line 5 and Figure 3). 
In Reference to Claim 10#
Liingaard as modified by Bagepalli teaches:
	A wind turbine (1) comprising: an aerodynamic rotor (not shown, would be attached to left end of rotor shaft 3 in Figure 1) arranged to turn a low-speed rotor shaft (3); and
the bearing assembly of claim 1 arranged about the low-speed rotor shaft (see Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,710,693 to Amano et al teaches a wind turbine comprising bearings and a bearing connector. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745